DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeFranks (US 2011/0031665).
Re claim 1, DeFranks discloses a shock isolation cushion comprising: two basal components disposed at an interval  (See Par 35-37 - 102, 704 below springs /”inner core cover”, “layers”, “padding” above springs); and at least one shock isolation tier (100) disposed between the two basal components and sequentially stacked from one of the two basal components to the other one of the two basal components; wherein each of the at least one shock isolation tier has multiple shock isolation units (104), and each of the multiple shock isolation units has a supporting section; and at least two buffering sections (114, 128) respectively extending from two opposite ends of the supporting section (124), and each of the at least two buffering sections being curved to form an opening between the buffering section and the supporting section. (Fig. 1A, 3)

Re claim 2, DeFranks discloses wherein two of the openings formed by two of the at least two buffering sections (114, 128) of each shock isolation unit and the supporting section of the shock isolation unit face to opposite directions.

Re claim 4, DeFranks discloses wherein a contour of one of the two basal components is designed according to an object loaded on said basal component, and a contour of the other one of the two basal components is designed according to a supporting surface that supports the shock isolation cushion. (Par. 25)

Re claim 5, DeFranks discloses wherein each buffering section of each shock isolation unit extending from the supporting section of the shock isolation unit is curved by 90⁰ to 270⁰. (Fig. 2-3)

Allowable Subject Matter
Claims 3 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller ‘636, Constantinescu et al., Mohr, Schulz, Jr., Miller ‘450 and Miller ‘809 and Ostergaard teach similar shock isolation cushions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWOctober 6, 2022